DETAILED ACTION
This is a non-final Office action in response to the remarks filed 12/11/2020.

Status of Claims
Claims 1-14 are pending;
Claims 1-14 are original;
Claims 1-14 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The applicant's election without traverse of Species A (Figures 1-21 and 29-32) in the reply filed 12/11/2020 is acknowledged.  Claims 1-14 are readable on the elected Species A and, therefore, are being examined herein.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 08/13/2019 has been considered by the Examiner.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because the reference character "4" in Figure 4 has been used to designate both the lead edge and the arcuate portion.  It appears that the reference number "4" next to the reference number "6" should be changed to --5--.  Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 2, line 16, "maybe" appears to be --may be--.  
Page 10, line 4, "18" appears to be --19--.
Page 10, line 10, "removable" appears to be --removably--.
Page 10, line 12, "having" appears to be --has--.
Page 11, line 12, "may be" appears to be --may--.
Appropriate correction is required.

Claim Objections
Claims 1, 6, 7, 11, and 13 are objected to because of the following informalities:
Claim 1, line 9, the applicant is advised to change "a second" to --an adjacent one--.
Claim 1, line 11, the applicant is advised to change "the second" to --the adjacent one--.
Claim 1, line 15, "being" appears to be --are--.
Claim 1, line 16, "first" appears to be --first one--.
Claim 1, line 17, "each of the corresponding plurality of prongs" appears to be --a corresponding one of the plurality of prongs--.
Claim 1, line 17, the applicant is advised to change "the second" to --a second one--.
Claim 1, line 18, "first" appears to be --first one--.
Claim 1, line 19, "second" appears to be --second one--.
Claim 1, line 19, the applicant is advised to change "members forming" to --members, thereby forming--.
Claims 6 and 11 each recite similar limitations as claim 1 and therefore are similarly objected to.  The applicant is advised to amend claims 6 and 11 with the foregoing discussions with respect to claim 1.
Claim 7, line 5, "the slot openings" appears to be --the four slot openings--.
Claim 11, line 15, "apertures" appears to be --apertures of--.
Claim 13, line 2, "the each" appears to be --each--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Note that claims 1-14 are replete with indefinite limitations.  As such, the indefinite limitations identified and discussed below are merely exemplary and are not exhaustive.  It is requested that the applicant thoroughly proofread all claims and amend wherever applicable.
Regarding claim 1, the specification explicitly states the following:
"For the sake of simplicity, the conjunctive "and" may also be taken to include the disjunctive "or," and vice versa, whenever necessary to give the claims of this patent application the broadest interpretation and construction possible. Likewise, when the plural form is used, it may be taken to include the singular form, and vice versa."  (Specification, page 9, lines 16-20).
For the purpose of examination, the Examiner interprets claim 1 literally as presented.  For example, the limitations "a core and a body" (claim 1, line 5) are interpreted only as --a core and a body--.  Similarly, the limitation "a plurality of conduit members" (claim 1, line 4) is interpreted only as --a plurality of conduit members--.  Similar rejection and similar interpretation apply to the limitations in claims 2-14.  Appropriate correction is required.
Regarding claim 1, it is recited in lines 4-6, "each of the plurality of conduit members having a core and a body, with the body having a first end and a second end, at least one retaining arm, an anchor, and a plurality of prongs."  The limitation "the body" in line 5 is indefinite.  Based on the limitations "each of the plurality of conduit members having a core and a body" in lines 4 and 5, each of the "plurality of conduits members" has a body.  In other words, claim 1 recites a plurality of bodies.  As such, it is not clear as to which one of the plurality of bodies the limitation "the body" in line 5 refers to.  For example, does it refer to --the body of one of the plurality of conduit members-- or --the body of each of the plurality of conduit members--?  For the purpose Similar rejection and similar interpretation apply to the limitations "the at least one retaining arm" in claim 2 (lines 1-4), "the at least one slot opening" in claim 2 (lines 2, 3, and 5), "the at least one retaining arm" in claim 3 (lines 1-3), "the core" in claim 3 (lines 2 and 4), "the conduit member" in claim 4 (line 1), "the conduit member" in claim 5 (lines 1 and 2), "the core" in claim 5 (lines 2 and 3), "the anchor" in claim 5 (line 3), "the chamber" in claim 5 (line 3), "the body" in claim 6 (line 5), "the four retaining arms" in claim 7 (lines 1-4), "the four slot openings" in claim 7 (line 3), "the slot openings" in claim 7 (line 5), "the four retaining arms" in claim 8 (lines2 and 3), "the core" in claim 8 (lines 2 and 4), "the four retaining arms" in claim 9 (lines 1 and 2), "the conduit member" in claim 10 (lines 1 and 2), "the anchor" in claim 10 (lines 2 and 3), "the core" in claim 10 (lines 2 and 3), "the chamber" in claim 10 (line 3), "the plurality of retaining arms" in claim 12 (lines 1-5), "the slot opening" in claim 12 (lines 2 and 3), "the plurality of retaining arms" in claim 13 (lines 2 and 3), "the core" in claim 13 (lines 2 and 4), and "the plurality of retaining arms" in claim 14 (lines 1 and 2).  Appropriate correction is required.    
Regarding claim 1, it is recited in lines 4-6, "each of the plurality of conduit members having a core and a body, with the body having a first end and a second end, at least one retaining arm, an anchor, and a plurality of prongs."  The limitations are not consistent with the drawings.  As shown in Figure 1, the "anchor" (7) extends from the "core" (2) and is not directly connected to the "at least one retaining arm" (3), the "plurality of prongs" (10), or any other structural element of the "body" as claimed.  In Similar rejection and similar interpretation apply to the limitations in claim 6 (lines 4-6).  Appropriate correction is required.
Regarding claim 1, it is recited in lines 19 and 20, "forming a stable assembly having at least one conduit track."  It is not clear as to how the "stable assembly" in line 19 is related to the "modular conduit cable management assembly" in line 1.  For example, do they refer to the same assembly?  Similarly, it is not clear as to how the "at least one conduit track" in line 20 is related to the "conduit track" in line 8.  For example, do they refer to the same conduit track?  Or does the "at least one conduit track" in line 20 comprise the "conduit track" in line 8?  The applicant is advised to clarify the instant limitations in lines 19 and 20.  Similar rejection applies to the limitations in claim 6 (lines 19 and 20).  Appropriate correction is required.

Regarding claim 2, it is recited in lines 2-4, "with at least one slot opening forming from a gap between the lead edge of the at least one retaining arm and the trailing end of the at least one retaining arm."  The instant limitations are indefinite.  As clearly shown in Figure 2, the "at least one slot opening" (12) is not formed between the "lead edge" (4) of the "at least one retaining arm" (3), i.e., one retaining arm (3), and the "trailing end" (6) of the "at least one retaining arm" (3), i.e., the same one retaining arm (3).  The applicant is reminded that the limitation "at least one retaining arm" simply means that the claim requires one retaining arm.  However, the "at least one slot opening" (12) is formed between two retaining arms.  Therefore, claim 1 is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter.  Appropriate correction is required.
Regarding claim 2, it is recited in lines 4 and 5, "with the lead edge of the at least one retaining arm and the at least one slot opening each being biased in an open position."  It is not clear as to how the "at least one slot opening" (12) can be "biased" as claimed.  How is an opening biased?  What does it mean?  The applicant is advised to clarify the instant limitations in lines 4 and 5.  Similar rejection and similar interpretation apply to the limitations in claim 7 (lines 4 and 5) and the limitations in claim 11 (lines 9 and 10).  Appropriate correction is required.
Regarding claim 4, there is insufficient antecedent basis for each of the following limitations in the claim: "the lead edge" (line 2), "the trailing end" (line 3), "the lead edge" (line 3), "the trailing end" (line 4), "the lead edge" (line 4), "the trailing end" (line 5), "the lead edge" (line 6), and "the trailing end" (line 7).  The applicant is reminded that none of "a first retaining arm" (line 2), "a second retaining arm" (line 3), "a Similar rejection applies to the limitations in claim 9 (lines 2-6) and the limitations in claim 14 (lines 2-7).  Appropriate correction is required.
Regarding claim 4, it is not clear as to how the "four retaining arms" (claim 4, line 2), "a first retaining arm" (claim 4, line 2), "a second retaining arm" (claim 4, line 3), "a third retaining arm" (claim 4, line 4), and "a fourth retaining arm" (claim 4, line 5), and "at least one retaining arm" (claim 1, lines 5 and 6) are inter-related.  For example, does the "at least one retaining arm" in claim 1 include the "four retaining arms" in claim 4, wherein the "four retaining arms" in claim 4 include "a first retaining arm" (claim 4, line 2), "a second retaining arm" (claim 4, line 3), "a third retaining arm" (claim 4, line 4), and "a fourth retaining arm" (claim 4, line 5)?  Or does claim 4 recite nine retaining arms in total, i.e., the combination of the "four retaining arms" (claim 4, line 2), "a first retaining arm" (claim 4, line 2), "a second retaining arm" (claim 4, line 3), "a third retaining arm" (claim 4, line 4), and "a fourth retaining arm" (claim 4, line 5), and "at least one retaining arm" (claim 1, lines 5 and 6)?  The applicant is advised to clarify the instant limitations.  Similar rejection applies to the limitations in claim 9 (lines 1-6).  Appropriate correction is required.
Regarding claim 5, it is recited in lines 2 and 3, "with the first end of the core having the anchor."  Note that claim 1 recites in lines 4-6, "each of the plurality of conduit members having a core and a body, with the body having a first end and a second end, at least one retaining arm, an anchor, and a plurality of prongs."  As best understood, claim 1 clearly states that the "body" has the "anchor" (7).  It is not clear as Similar rejection applies to the limitations in claim 10 (lines 2 and 3).  Appropriate correction is required.  
Regarding claim 11, it is recited in lines 7-9, "a plurality of retaining arms each having a first end with a plurality of prongs one of each of the prongs extending therefrom and a second end defining a plurality of apertures."  Firstly, it is not clear as to what it means by "a first end with a plurality of prongs one of each of the prongs extending therefrom" in the instant limitations.  Secondly, as best understood, the first end of each of the "plurality of retaining arms" (3) appears to have only one prong (10) extend therefrom.  Similarly, as best understood, the second end of each of the "plurality of retaining arms" (3) appears to define only one aperture (11).  It is not clear as to how the instant limitations are consistent with the drawings.  For example, the "second end" does not define "a plurality of apertures" as claimed.  Therefore, claim 11 is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Holshausen (US 5,824,957) in view of Gianfranchi                  (US 2002/0038718 A1) and Cripps, II (US 9,534,708 B2), hereinafter Cripps.
Regarding claim 1, Holshausen discloses a modular conduit cable management assembly (23, fig 4, col 4, lines 39-47, col 5, lines 19-40, the modular conduit cable management assembly 23 is formed from a plurality of interconnected conduit members 44) for retaining, managing, and accessing one or more cables (col 4, lines 55-64) for use with a vertical structure, the modular conduit cable management assembly comprising: a plurality of conduit members (44, fig 9, col 4, lines 39-47, col 5, lines 19-40), each of the plurality of conduit members having a core (4410, fig 9, see annotation) and a body (4420, fig 9, see annotation), with the body having a first end (4421, fig 9, see annotation) and a second end (4422, fig 9, see annotation), at least one retaining arm (230, fig 5, see annotation), and an anchor (45, fig 9), with each of the plurality of conduit members defining at least one slot opening (25, fig 5) for receiving the one or more cables, at least one holding cavity (24, fig 5) forming a conduit track (24, fig 5) for holding the one or more cables, and a chamber (46, fig 9) for coupling with the anchor of a second of the plurality of conduit members; wherein the plurality of conduit members each being selectively assembled end-to-end with the chamber of the first of 
[AltContent: connector][AltContent: textbox (4412 – Second End)][AltContent: textbox (231 – Arcuate Portion)][AltContent: textbox (4410 – Core)][AltContent: arrow]
[AltContent: textbox (230 – Retaining Arm)][AltContent: connector][AltContent: textbox (4422 – Second End)][AltContent: connector]
    PNG
    media_image1.png
    333
    284
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: textbox (4420 – Body)]
    PNG
    media_image2.png
    303
    300
    media_image2.png
    Greyscale

[AltContent: connector]
[AltContent: connector][AltContent: connector]
[AltContent: textbox (4421 – First End)][AltContent: arrow][AltContent: textbox (232 – Trailing End)]

[AltContent: textbox (4411 – First End)][AltContent: textbox (4410 – Core)]

Holshausen does not disclose the modular conduit cable management assembly, (1) wherein the body of each of the plurality of conduit members has a plurality of prongs extending from the first end of the body, wherein each of the plurality of conduit members defines a plurality of apertures within the second end of the body for coupling with the plurality of prongs of the second of the plurality of conduit members; (2) wherein the modular conduit cable management assembly comprises: a plurality of closure members, each of the plurality of closure members being adapted for enclosing the at least one slot opening of at least one of the plurality of conduit members; (3) wherein the plurality of conduit members each are selectively assembled end-to-end with each of the plurality of apertures of a first of the plurality of conduit members being 
With respect to the missing limitations (1) and (3) above, Gianfranchi teaches a modular conduit cable management assembly (see Figure 11) for retaining, managing, and accessing one or more cables (paragraph 0001, line 2), the modular conduit cable management assembly comprising: a plurality of conduit members (50, fig 7), each of the plurality of conduit members having a core (1, fig 7) and a body (12, 51, 70, fig 7), with the body having a first end (12a, fig 7, see annotation) and a second end (12b, fig 7, see annotation), at least one retaining arm (12, fig 7), an anchor (51, fig 7), and a plurality of prongs (70, fig 7) extending from the first end of the body, with each of the plurality of conduit members defining a chamber (62, 63, 64, fig 9) for coupling with the anchor of a second of the plurality of conduit members, and a plurality of apertures (73, fig 7) within the second end of the body for coupling with the plurality of prongs of the second of the plurality of conduit members (see Figure 9, see paragraph 0039, lines 1-8); wherein the plurality of conduit members each being selectively assembled end-to-end with each of the plurality of apertures of a first of the plurality of conduit members being coupled to each of the corresponding plurality of prongs of the second of the plurality of conduit members and the chamber of the first of the plurality of conduit members being coupled to the anchor of the second of the plurality of conduit members forming a stable assembly having at least one conduit track therein for retaining the one or more cables (see Figure 9, see paragraphs 0036-0039).

[AltContent: textbox (12b – Second End)]
[AltContent: connector]
    PNG
    media_image3.png
    451
    479
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    408
    386
    media_image4.png
    Greyscale





[AltContent: connector]

[AltContent: textbox (12a – First End)]


Holshausen and Gianfranchi are analogous art because they are at least from the same field of endeavor, i.e., retainers.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have a plurality of prongs (Gianfranchi: 70, fig 7) extend from the first end (Holshausen: 4421, fig 9, see annotation) of the body (Holshausen: 4420, fig 9, see annotation) of each of the plurality of conduit members (Holshausen: 44, fig 9) and have a plurality of apertures (Gianfranchi: 73, fig 7) defined within the second end (Holshausen: 4422, fig 9, see annotation) of the body of each of the plurality of conduit members for coupling with the plurality of prongs of an adjacent one of the plurality of conduit members, such that the plurality of conduit members each are selectively assembled end-to-end with each of the plurality of apertures of a first of the plurality of conduit members being coupled to 
Assuming the applicant argues that the plurality of prongs (Gianfranchi: 70, fig 7) do not extend from the first end (Holshausen: 4421, fig 9, see annotation) of the body (Holshausen: 4420, fig 9, see annotation) of each of the plurality of conduit members (Holshausen: 44, fig 9) and the plurality of apertures (Gianfranchi: 73, fig 7) are not defined within the second end (Holshausen: 4421, fig 9, see annotation) of the body of each of the plurality of conduit members, before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to one of ordinary skill in the art to have the plurality of prongs (Gianfranchi: 70, fig 7) extend from the first end (Holshausen: 4421, fig 9, see annotation) of the body (Holshausen: 4420, fig 9, see annotation) of each of the plurality of conduit members (Holshausen: 44, fig 9) and have the plurality of apertures (Gianfranchi: 73, fig 7) defined within the second end (Holshausen: 4421, fig 9, see annotation) of the body of each of the plurality of conduit members, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Such rearrangement of the plurality of prongs and the plurality of apertures would still render Holshausen satisfactory for its intended purpose and yield predictable results.



    PNG
    media_image5.png
    896
    376
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    449
    363
    media_image6.png
    Greyscale











Accordingly, Holshausen, as modified by Gianfranchi and Cripps with respect to claim 1, teaches a modular conduit cable management assembly (Holshausen: 23, fig 4, col 4, lines 39-47, col 5, lines 19-40, the modular conduit cable management assembly 23 is formed from a plurality of interconnected conduit members 44, and, Cripps: 150, fig 1, col 3, lines 32-37, col 7, lines 44-47, bands or ties are used for additional security) for retaining, managing, and accessing one or more cables (Holshausen: col 4, lines 55-64) for use with a vertical structure, the modular conduit cable management assembly comprising: a plurality of conduit members (Holshausen: 44, fig 9, col 4, lines 39-47, col 5, lines 19-40), each of the plurality of conduit members having a core (Holshausen: 4410, fig 9, see annotation) and a body (Holshausen: 4420, In re Japikse, 86 USPQ 70, rearrangement of the plurality of prongs 70 of Gianfranchi, see discussions with respect to claim 1 above), with each of the plurality of conduit members defining at least one slot opening (Holshausen: 25, fig 5) for receiving the one or more cables, at least one holding cavity (Holshausen: 24, fig 5) forming a conduit track (Holshausen: 24, fig 5) for holding the one or more cables, a chamber (Holshausen: 46, fig 9) for coupling with the anchor of a second of the plurality of conduit members, and a plurality of apertures (Gianfranchi: 73, fig 7; In re Japikse, 86 USPQ 70, rearrangement of the plurality of apertures 73 of Gianfranchi, see discussions with respect to claim 1 above) within the second end of the body for coupling with the plurality of prongs of the second of the plurality of conduit members; a plurality of closure members (Cripps: 150, fig 1, col 3, lines 32-37, col 7, lines 44-47, bands or ties are used for additional security), each of the plurality of closure members being adapted for enclosing the at least one slot opening of at least one of the plurality of conduit members (Cripps: see Figure 1); and wherein the plurality of conduit members each being selectively assembled end-to-end with each of the plurality of apertures of a first of the plurality of conduit members being coupled to each of the corresponding plurality of prongs of the second of the plurality of conduit members (Gianfranchi: see Figure 9, see paragraph 0039, lines 1-8) and the chamber of the first of the plurality of conduit members being coupled to the anchor of the second 
Regarding claim 2, the at least one retaining arm further comprising a lead edge (Holshausen: 26, fig 5), an arcuate portion (Holshausen: 231, fig 5, see annotation), and a trailing end (Holshausen: 232, fig 5, see annotation), with the at least one slot opening forming from a gap between the lead edge of the at least one retaining arm and the trailing end of the at least one retaining arm (Holshausen: see Figure 5), and with the lead edge of the at least one retaining arm and the at least one slot opening each being biased in an open position (Holshausen: see Figure 5, see col 4, lines 55-64).
Regarding claim 3, Holshausen, as modified by Gianfranchi and Cripps with respect to claim 1, teaches the modular conduit cable management assembly, the trailing end of the at least one retaining arm abutting substantially perpendicular to the core and being affixed thereto (Holshausen: see Figure 5), and the lead edge of the at least one retaining arm being substantially perpendicular to and spaced apart from the core (Holshausen: see Figure 5).
Assuming the applicant argues that the lead edge (Holshausen: 26, fig 5) of the at least one retaining arm (Holshausen: 230, fig 5, see annotation) is not substantially perpendicular to the core (Holshausen: 4410, fig 9, see annotation), it would have been an obvious matter of design choice to one of ordinary skill in the art, before the effective filing date of the claimed invention, to shape the lead edge (Holshausen: 26, fig 5) of the In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Such reshaping of the lead edge of the at least one retaining arm would still render Holshausen satisfactory for its intended purpose and yield predictable results.  Therefore, it would have been obvious to modify the combination of Holshausen, Gianfranchi, and Cripps to obtain the invention as specified in claim 3.
Regarding claim 4, Holshausen, as modified by Gianfranchi and Cripps with respect to claim 1, teaches the modular conduit cable management assembly, the conduit member further comprising three retaining arms (Holshausen: 230, fig 5, see annotation), with the lead edge of a first retaining arm (Holshausen: 230, fig 5, see annotation) forming a first slot opening (Holshausen: 25, fig 5) with the trailing end of a second retaining arm (Holshausen: 230, fig 5, see annotation), the lead edge of the second retaining arm forming a second slot opening (Holshausen: 25, fig 5) with the trailing end of a third retaining arm (Holshausen: 230, fig 5, see annotation), and the lead edge of the third retaining arm forming a third slot opening (Holshausen: 25, fig 5) with the trailing end of the first retaining arm.
Holshausen, as modified by Gianfranchi and Cripps with respect to claim 1, does not teach the modular conduit cable management assembly, the conduit member further comprising four retaining arms, with the lead edge of a first retaining arm forming a first slot opening with the trailing end of a second retaining arm, the lead edge 
Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to one of ordinary skill in the art to form each of the plurality of conduit members (Holshausen: 44, fig 9) with an additional retaining arm (Holshausen: 230, fig 5, see annotation) to have four retaining arms, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Such duplication of an additional retaining arm would still render Holshausen satisfactory for its intended purpose and yield predictable results.  Therefore, it would have been obvious to modify the combination of Holshausen, Gianfranchi, and Cripps to obtain the invention as specified in claim 4.
Regarding claim 5, the core of the conduit member comprising a first end (Holshausen: 4411, fig 9, see annotation) and an opposing second end (Holshausen: 4412, fig 9, see annotation), with the first end of the core having the anchor and the second end of the core defining the chamber (Holshausen: see Figure 9).
Regarding claim 6, Holshausen, as modified by Gianfranchi and Cripps (see above discussions with respect to claims 1 and 4), teaches a modular conduit cable management assembly (Holshausen: 23, fig 4, col 4, lines 39-47, col 5, lines 19-40, the modular conduit cable management assembly 23 is formed from a plurality of interconnected conduit members 44, and, Cripps: 150, fig 1, col 3, lines 32-37, col 7, St. Regis Paper Co. v. Bemis Co., 193 USPQ 8, duplication of an additional retaining arm, see discussions with respect to claim 4 above), an anchor (Holshausen: 45, fig 9), and a plurality of prongs (Gianfranchi: 70, fig 7) extending from the first end of the body (Gianfranchi: see Figure 7; In re Japikse, 86 USPQ 70, rearrangement of the plurality of prongs 70 of Gianfranchi, see discussions with respect to claim 1 above), with each of the plurality of conduit members defining four slot openings (Holshausen: 25, fig 5) each for receiving the one or more cables, four holding cavities (Holshausen: 24, fig 5) forming four respective conduit tracks (Holshausen: 24, fig 5) each for holding the one or more cables, a chamber (Holshausen: 46, fig 9) for coupling with the anchor of a second of the plurality of conduit members, and a plurality of apertures (Gianfranchi: 73, fig 7; In re Japikse, 86 USPQ 70, rearrangement of the plurality of apertures 73 of Gianfranchi, see discussions with respect to claim 1 above) within the second end of the body for coupling with the plurality of prongs of the second of the plurality of conduit members; a plurality of closure members (Cripps: 150, fig 1, col 3, lines 32-37, col 7, lines 44-47, bands or ties are used for additional security), each of the plurality of 
Regarding claim 7, each of the four retaining arms further comprising a lead edge (Holshausen: 26, fig 5), an arcuate portion (Holshausen: 231, fig 5, see annotation), and a trailing end (Holshausen: 232, fig 5, see annotation),with each of the four slot openings forming from a gap between the lead edge of one of the four retaining arms and the trailing end of another one of the four retaining arms (Holshausen: see Figure 5), and with the lead edge of each of the retaining arms and each of the slot openings being biased in an open position (Holshausen: see Figure 5, see col 4, lines 55-64).
Regarding claim 8, Holshausen, as modified by Gianfranchi and Cripps (see above discussions with respect to claims 1, 3, and 4), teaches the modular conduit cable management assembly, the trailing end of the each of the four retaining arms In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), change in shape of the lead edge 26 with respect to the core 4410, see above discussions with respect to claim 3 above).
Regarding claim 9, the four retaining arms being configured with the lead edge of a first retaining arm (Holshausen: 230, fig 5, see annotation) forming a first slot opening (Holshausen: 25, fig 5) with the trailing end of a second retaining arm (Holshausen: 230, fig 5, see annotation), the lead edge of the second retaining arm forming a second slot opening (Holshausen: 25, fig 5) with the trailing end of a third retaining arm (Holshausen: 230, fig 5, see annotation), the lead edge of the third retaining arm forming a third slot opening (Holshausen: 25, fig 5) with the trailing end of a fourth retaining arm (Holshausen: 230, fig 5, see annotation), and the lead edge of the fourth retaining arm forming a fourth slot opening (Holshausen: 25, fig 5) with the trailing end of the first retaining arm.
Regarding claim 10, the core of the conduit member comprising a first end (Holshausen: 4411, fig 9, see annotation) and a second end (Holshausen: 4412, fig 9, see annotation), with the first end of the core having the anchor and the second end of the core defining the chamber (Holshausen: see Figure 9).
Regarding claim 11, Holshausen, as modified by Gianfranchi and Cripps (see above discussions with respect to claim 1), teaches a modular conduit cable management assembly (Holshausen: 23, fig 4, col 4, lines 39-47, col 5, lines 19-40, the modular conduit cable management assembly 23 is formed from a plurality of and, Cripps: 150, fig 1, col 3, lines 32-37, col 7, lines 44-47, bands or ties are used for additional security) for retaining, managing, and accessing one or more cables (Holshausen: col 4, lines 55-64) for use with a vertical structure, the modular conduit cable management assembly comprising: a plurality of conduit members (Holshausen: 44, fig 9, col 4, lines 39-47, col 5, lines 19-40), each of the plurality of conduit members having a core (Holshausen: 4410, fig 9, see annotation) extending longitudinally therethrough and having a first end (Holshausen: 4411, fig 9, see annotation) with an anchor (Holshausen: 45, fig 9) extending therefrom and a second end (Holshausen: 4412, fig 9, see annotation) defining a chamber (Holshausen: 46, fig 9), and a plurality of retaining arms (Holshausen: 230, fig 5, see annotation) each having a first end (Holshausen: 4421, fig 9, see annotation) with a plurality of prongs (Gianfranchi: 70, fig 7) one of each of the prongs extending therefrom (Gianfranchi: see Figure 7; In re Japikse, 86 USPQ 70, rearrangement of the plurality of prongs 70 of Gianfranchi, see discussions with respect to claim 1 above) and a second end (Holshausen: 4422, fig 9, see annotation) defining a plurality of apertures (Gianfranchi: 73, fig 7; In re Japikse, 86 USPQ 70, rearrangement of the plurality of apertures 73 of Gianfranchi, see discussions with respect to claim 1 above), with each of the plurality of retaining arms defining a slot opening (Holshausen: 25, fig 5) biased in an open position (Holshausen: see Figure 5, see col 4, lines 55-64) and a holding cavity (Holshausen: 24, fig 5) for receiving and holding the one or more cables forming a conduit track (Holshausen: 24, fig 5), and a plurality of closure members (Cripps: 150, fig 1, col 3, lines 32-37, col 7, lines 44-47, bands or ties are used for additional security), each of the plurality of closure members being adapted for enclosing the slot opening of 
Regarding claim 12, each of the plurality of retaining arms further comprising a lead edge (Holshausen: 26, fig 5), an arcuate portion (Holshausen: 231, fig 5, see annotation), and a trailing end (Holshausen: 232, fig 5, see annotation), with the slot opening forming from a gap between the lead edge of one of the plurality of retaining arms and the trailing end of another one of the plurality of retaining arms (Holshausen: see Figure 5), and with the lead edge of each of the plurality of retaining arms being biased in the open position (Holshausen: see Figure 5, see col 4, lines 55-64).
Regarding claim 13, Holshausen, as modified by Gianfranchi and Cripps (see above discussions with respect to claims 1 and 3), teaches the modular conduit cable management assembly, the trailing end of the each of the plurality of retaining arms abutting substantially perpendicular to the core and being affixed thereto (Holshausen: see Figure 5), and the lead edge of each of the plurality of retaining arms being In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), change in shape of the lead edge 26 with respect to the core 4410, see above discussions with respect to claim 3 above).
Regarding claim 14, Holshausen, as modified by Gianfranchi and Cripps (see above discussions with respect to claims 1 and 4), teaches the modular conduit cable management assembly, the plurality of retaining arms being at least four retaining arms (Holshausen: 230, fig 5, see annotation; St. Regis Paper Co. v. Bemis Co., 193 USPQ 8, duplication of an additional retaining arm, see discussions with respect to claim 4 above), with the at least four retaining arms being configured with the lead edge of a first retaining arm (Holshausen: 230, fig 5, see annotation) forming a first slot opening (Holshausen: 25, fig 5) with the trailing end of a second retaining arm (Holshausen: 230, fig 5, see annotation), the lead edge of the second retaining arm forming a second slot opening (Holshausen: 25, fig 5) with the trailing end of a third retaining arm (Holshausen: 230, fig 5, see annotation), the lead edge of the third retaining arm forming a third slot opening (Holshausen: 25, fig 5) with the trailing end of a fourth retaining arm (Holshausen: 230, fig 5, see annotation), and the lead edge of the fourth retaining arm forming a fourth slot opening (Holshausen: 25, fig 5) with the trailing end of the first retaining arm.




Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.  See the attached PTO-892 for various assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828.  The examiner can normally be reached on weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631